TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                          JUDGMENT RENDERED JUNE 16, 2022



                                     NO. 03-21-00685-CV


     Elgin Independent School District, Jodi Duron, Byron Mitchell, Angie Edmon,
 Beth Walterscheidt, Peter Bega, Juanita Valarie Neidig, J. D. Harkins, and David Glass,
                                       Appellants

                                                v.

     Elgin United EISD Parents, Jennifer Culver, Deborah Gibson, Tammy Johnston,
                              and Kellie Scott, Appellees




       APPEAL FROM THE 21ST DISTRICT COURT OF BASTROP COUNTY
        BEFORE CHIEF JUSTICE BYRNE, JUSTICES KELLY AND SMITH
     DISMISSED ON APPELLANTS’ MOTION -- OPINION BY JUSTICE KELLY




This is an appeal from the interlocutory order signed by the trial court on December 8, 2021.

Appellant’s have filed an agreed motion to dismiss the appeal, and having considered the motion,

the Court agrees that the motion should be granted. Therefore, the Court grants the motion and

dismisses the appeal. Each party shall pay the costs of appeal incurred by that party, both in this

Court and in the court below.